DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I is acknowledged. The traversal is on the ground(s) that the PCT application was not subject to restriction and there is no search burden. This is not found persuasive because, as evidenced by the 35 USC § 103 rejection below, groups I-III don't share a special technical feature that makes a contribution over the prior art. The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2022.
Claims 1-7 are being examined for their merits.
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed July 14, 2020, and January 14, 2021 have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. (US2016/0300666A1), in view of Hayner, el al. (US2016/0372784A1).

	As to claim 1, Kamijo discloses a positive electrode precursor having a current collector and a positive electrode active material layer disposed on the current collector, [0048-0054]
	wherein the positive electrode active material layer comprises a carbon material, lithium transition metal oxide [0137], a weight proportion A1 of the carbon material in the positive electrode layer, and a weight proportion A2 of the lithium transition metal oxide in the positive electrode active material layer have A2/A1 is 0 or greater and 1.00 or less ([0137], these values are determined based off of the prior art mass % of activated carbon wherein the remainder is the complex oxide of lithium and transition metals).
Kamijo does not teach the claimed alkali metal compound, nor the associated weight percentages (which would be affected by the inclusion of the third component, the claimed alkali metal compound).
Hayner teaches positive electrode materials for lithium ion batteries; the positive electrode includes a transition metal oxide, which is a cathode active material, as well as a sacrificial lithiation agent, which preserves the intended capacity of the cathode ([0027]-[0028]). The lithiation agent may be combined with the cathode active material during fabrication of the cathode ([0064]). The positive electrode may also include binder and conductive filler ([0073]-[0074]). While Hayner teaches lithium ion batteries instead of lithium ion capacitors, the same teachings would be applicable to the positive electrode of lithium ion capacitors, as the lithiation agent provides lithium regardless.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add an alkali metal compound to Kamijo’s positive electrode precursor in order to preserve the intended capacity of the cathode.
With the relative weight proportions, Hayner teaches a weight percent relative to the cathode active material ([0064]). However, for a lithium ion capacitor, active carbon is the positive active material, so the relevant weight percent would be the weight percent relative to the carbon material, and the weight proportion A3 would be related to the weight proportion A1, and one would optimize A1/A3. 
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the weight proportions A1, A2, and A3 to be as claimed, that is, starting from the ratios of A2/A1 disclosed by Kamijo, then adding the 3, with A1/A3 as claimed, in order to preserve the intended capacity of the cathode.
	With respect to the limitation of the positive electrode active material layer has a peel strength of 0.02 N/cm or greater and 3.00 N/cm or less. Kamijo discloses the peel strength may be optimized by varying the specific surface area of the carbon material. [0216], Table 3
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	As to claim 2, Kamijo discloses the energy density and the performance per volume of the electrode may be altered by varying the specific surface area of the active carbon. [0118].
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

claims 3 and 4, as applied to claim 1 the material compositions of the positive electrode precursor being carbon material, transition metal oxide and alkali metal compound, have been disclosed, with the claimed weight percentages and ratios, and if the composition is the same, the disclosed compositions must have the same properties (see MPEP § 2112.01, II.).

	As to claim 5, Kamijo discloses varying the specific surface area of the mesopores increases output of the positive electrode material [0129] and varying specific surface area of the active carbon micropores increase the capacity. [0130].
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. (US2016/0300666A1), in view of Hayner, el al. (US2016/0372784A1), as applied to claim 1, above, and further in view of Cho et al. (US2012/0099246A1)

	As to claims 6 and 7, Kamijo discloses a lithium ion capacitor but does not explicitly teach an olivine -based lithium transition metal oxide or that this oxide is lithium iron phosphate (LiFePO4).
Cho discloses a lithium ion capacitor and further teaches the positive electrode activated material includes a mixture of lithium iron phosphate (LiFePO4) and activated carbon, thereby having improved energy density and capacitance and a long life span. [Abstract] and the lithium oxide has high capacitance; however, it also has high resistance, which causes several problems. Therefore, in the present invention, lithium iron phosphate is not singly used as a positive electrode activated material of the lithium ion capacitor, but lithium iron phosphate is mixed with a predetermined amount of activated carbon to lower resistance of the positive electrode and improve the life span characteristics. It is known lithium iron phosphate (LiFePO4) is a olivine -based lithium transition metal oxide.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have selected lithium iron phosphate as the transition metal oxide in order to improve the life span characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        
BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728